Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 13, 15 and 24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dove et al (WO 03074198 A2).
Dove discloses a waterborne coating composition comprising about 20wt% of aliphatic polyester urethane acrylate dispersion, about 35wt% of acrylic dispersion and about 4wt% of matting agents [formulation 4, p20 lines 15-27]. The chain extenders for the (meth)acryloyl polyurethane dispersions include diamines and polyamines [p8 lines 19-24] which reads on the urethane acrylate dispersion having urea groups. The additives and matting agents include calcium carbonate and silica and waxes [p14 lines 4-14]. The composition has improved stain resistance [Table 1]. The coating composition preferably contains no volatile organic compounds [p4 lines 10-15]. Dove does not disclose and particular temperature, pressure or humidity during the curing step [p16 lines 9-11] which reads on ambient conditions. Furthermore, the curing may take place with radiation from “daylight” cure [p6 lines 4-15] which reads on curing without applying radiation. Furthermore, so partial setting, i.e. curing, occurs through drying at ambient conditions [p16 lines 3-4] including with moving air [p23 lines 5-10].


Claim(s) 1-2, 5-11, 13, 15 and 24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Vanmeulder et al (US 20140128533 A1).
Vanmeulder discloses a coating composition that comprises a radiation curable polymer (A) and a matting polymer (B) that includes acrylic copolymers [0012] wherein the polymer (A) is a urethane acrylate dispersion comprising urea groups [0017, 0024]. The acrylic matting polymer (B) is also an aqueous dispersion [0046]. The composition also comprises an inorganic matting agent including silica [0063].The coating prepared therefrom includes gloss at 60° and 85° of less than 10 units [0068]. T The radiation curing provides the stain resistance [0057] so without the radiation curable polyurethane acrylate resin would have lower stain resistance. Example 2 includes 1.5 g of silica matting agent and 1.2 g of acrylic polymer matting agent in 46.2 g of solid content [0086-0087] which is 5.8wt% of matting agent. The examples are aqueous dispersions and do not contain any substantial amount of volatile organic content [0084-0086]. The compositions are coated on a substrate and are preferably subjected to radiation curing [0078], so the radiation curing step is not required. Furthermore, the composition is dried and set on a substrate, i.e. cured, through drying without radiation [0116].

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dove et al (WO 03074198 A2).
Dove discloses the composition comprising 0 to 40wt% of additives including matting agents [p14 lines 4-14]. 
It is the opinion of the Office that the disclosed range of 0 to 40wt% is disclosed with sufficient specificity to anticipate the corresponding claimed range of 5 to 50wt%. See MPEP 2131.03 for anticipation of ranges. Alternatively, there can be no argument that the disclosed range overlaps the corresponding claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


Claim(s) 3 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vanmeulder et al (US 20140128533 A1).
Vanmeulder discloses that the composition comprises 20 to 60% by weight of a radiation curable polymer (A) [0062]. 
It is the opinion of the Office that the disclosed range of 20 to 60wt% is disclosed with sufficient specificity to anticipate the corresponding claimed range of 5 to 50wt%. See MPEP 2131.03 for anticipation of ranges. Alternatively, there can be no argument that the disclosed range overlaps the corresponding claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  

Claim Rejections - 35 USC § 103
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanmeulder et al (US 20140128533 A1).
Vanmeulder discloses that the composition comprises 20 to 60% by weight of a radiation curable polymer (A) [0062] which overlaps the claimed range of 10-35% by weight. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


Claim 1-7, 9-10, 12-14 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (CN 105669938 A) in view of Yoon (US 20150141568 A1).
Cheng discloses a waterborne coating composition comprising a polyurethane acrylate oligomer [abstract]. The polyurethane acrylate dispersion has particle diameter of 60 to 300 nm [claim 13] and embodiments include 110 nm [p7 Embodiment 1]. The composition also includes matting agents including silicon dioxide [p6 ¶13]. The urethane oligomer includes urea groups [claim 2]. The composition includes the urethane acrylate oligomer in 20 to 80 parts by weight [claim 1]. The gloss at 60° is lower than 40 [p6 ¶18]. The coating is prepared at ambient temperature [p6¶17]. Since the composition cures by UV radiation [p8 ¶17] the composition is curing by sun light, which reads on curing without applying radiation. The composition preferably does not contain volatile organic content [p6¶3].
Cheng does not disclose the coating composition comprising the claimed acrylic resin particles. 

It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used an acrylic polymer particle in the coating composition dispersion of Cheng because Yoon teaches acrylic polymer particles that improve matting of a coating composition. 
	Regarding claims 12 and 14, the particles sized of Cheng’s urethane acrylate oligomer and Yoon’s acrylic polymers read on the ratios of the particle sizes of the claims. 

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. 
Applicant argues that the claims are now directed to a composition that cures at ambient conditions whereas the prior art requires radiation to cure the composition. This argument is not convincing. Firstly, the claims are merely to a composition that “cures at ambient conditions”. The ordinarily skilled artisan understands this to mean at standard temperature, pressure and, if relevant, humidity. “Ambient conditions” does not mean “without radiation”. See for example Johnson et al (US 6284360 B1) which cures with radiation at ambient conditions [col 6 lines 1-8]. “Cures at ambient conditions” describes the prior art compositions that have been applied. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766